Colt, J.
The facts agreed do not bar the plaintiffs’ right to
recover on both counts in their declaration, because an agreement to accept, in satisfaction of an ascertained debt, a sum less than the full amount due, is not sufficient, unless it be founded on some additional consideration, such as the payment of money or transfer of property, or some new responsibility incurred by a third party, or when the agreement constitutes part of a composition deed among creditors, binding upon all. Perkins v. Lockwood, 100 Mass. 249.
The case fails to. show any such new consideration offered to the plaintiffs, and accepted by them as the consideration of an agreement to accept less than the amount of their debt. The *484letter inclosing the check “in settlement” implies that the money was realized out of Rummell’s estate only. The plaintiffs had refused to accept the offer of a larger sum in satisfaction. They had indeed been informed of the conveyance to Burr, but not of any benefit to themselves, by which a new consideration would arise. They were not informed of the terms and conditions of that conveyance; and all the information they had was consistent with the idea that the money for which the check was given came wholly from the debtor’s interest in the land conveyed. They were not bound to treat it other than as a part payment by the debtor, to be applied in reduction of the debt only.

Judgment for the plaintiffs.